SULLIVAN, Judge,
concurring.
While I concur in the opinion by Judge Shields, I deem it necessary to make an observation relative to the quotations from D.R.S. v. R.S.H. (2d Dist. 1980) Ind.App., 412 N.E.2d 1257 which are contained in Judge Buchanan’s dissent, and to avert any possible misinterpretations concerning the narrow holding of that case.
The dissent misinterprets the extent of the holding in D.R.S. v. R.S.H., supra. The portions of that decision quoted in Judge Buchanan’s dissent here did not and do not represent a majority position. In D.R.S., supra, I did not agree that the subjective desires of the father or a tradition of having the child bear the paternal surname should be a significant factor, if any factor at all. To the contrary, my separate opinion in that case stated that “[t]he overriding, if not only, consideration must be the best interest of the child.” 412 N.E.2d at 1266-67.